     Case 1:20-cv-01268-DAD-EPG Document 14 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TRAVON LEON FREEMAN,                               No. 1:20-cv-01268-NONE-EPG (PC)
12                      Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
13           v.
                                                        (Doc. Nos. 11, 13)
14   RALPH DIAZ, et al.,
                                                        ORDER DISMISSING ACTION
15                      Defendants.
                                                        ORDER FOR CLERK TO ASSIGN A
16                                                      DISTRICT JUDGE TO THIS CASE FOR THE
                                                        PURPOSE OF CLOSING THE CASE AND
17                                                      THEN TO CLOSE THIS CASE
18           Travon Freeman (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On November 24, 2020, the assigned magistrate judge entered findings and

22   recommendations, recommending that plaintiff’s first amended complaint “be dismissed for

23   failure to state a claim upon which relief may be granted,” and that “[t]he Clerk of Court be

24   directed to close this case.” (Doc. No. 13 at 8.) The pending findings and recommendations

25   specifically recommend that the action be dismissed without further leave to amend because the

26   court identified the deficiencies in plaintiff’s allegations in its first screening order, provided him

27   with the relevant legal standards, and afforded him an opportunity to amend. (See id.) Plaintiff

28   /////
                                                        1
     Case 1:20-cv-01268-DAD-EPG Document 14 Filed 01/13/21 Page 2 of 2


 1   thereafter amended his complaint but failed to cure the deficiencies identified in the screening

 2   order. (See id.)

 3          Plaintiff was provided an opportunity to file objections to the findings and

 4   recommendations. The deadline to file objections has passed, and plaintiff has not filed

 5   objections or otherwise responded to the findings and recommendations.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 8   magistrate judge’s findings and recommendations are supported by the record and by proper

 9   analysis.

10          Accordingly,

11          1.      The findings and recommendations issued on November 24, 2020, (Doc. No. 13),

12                  are adopted in full;

13          2.      This action is dismissed for failure to state a claim upon which relief may be

14                  granted; and

15          3.      The Clerk of Court is directed to assign a district judge to this case for the purpose

16                  of closing the case and then to close this case.

17   IT IS SO ORDERED.
18
        Dated:     January 13, 2021
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                      2
